Citation Nr: 1001665	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for short 
bowel syndrome, claimed as due to surgery performed at a 
Department of Veterans Affairs (VA) medical facility in March 
2003.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1961 to January 1964. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon which denied the Veteran's compensation 
claim under 38 U.S.C. § 1151 for short bowel syndrome 
secondary to bladder surgery.  The Veteran disagreed with the 
RO's decision and perfected this appeal.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2006.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In December 2007, the Board remanded the Veteran's claim for 
further evidentiary development.  Such was achieved, and the 
RO readjudicated the Veteran's claim in an April 2009 
supplemental statement of the case (SSOC).  The Veteran's 
claims folder has been returned to the Board for further 
appellate review. 

Representation

In April 2004, the Veteran appointed the American Legion as 
his representative.  Subsequently, in December 2005, the 
Veteran appointed the Oregon Department of Veterans Affairs 
(ODVA) as his new representative.  A representative from the 
ODVA appeared with the Veteran at the above-referenced 
September 2006 hearing, at which time the Veteran 
specifically stated that it was his intention to be 
represented by ODVA.  See the September 2006 hearing 
transcript, page 4.  

Although the American Legion recently filed a brief on behalf 
of the Veteran in August 2009, the Veteran has not submitted 
an additional VA Form 21-22 reappointing the American Legion 
as his representative.  Accordingly, the Board finds that the 
ODVA is the Veteran's accredited representative.  The August 
2009 brief by the American Legion appears to have been 
submitted in error.  

Issues not on appeal

As was noted in the Board's December 2007 decision, the RO 
awarded compensation under 38 U.S.C. § 1151 for removal of 
prostate and erectile dysfunction in a May 2005 rating 
decision.  The RO also awarded special monthly compensation 
based on loss of use of a creative organ.  The RO denied the 
Veteran's compensation claim under 38 U.S.C. § 1151 for 
removal of the spleen.  To the Board's knowledge, the Veteran 
has not disagreed with the RO's determinations or assigned 
ratings.  Accordingly, those issues are not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

A preponderance of the medical evidence supports a conclusion 
that the Veteran's short bowel syndrome was not caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to 
the Veteran, nor was such the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 is not 
warranted.                   38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to compensation under 38 U.S.C. 
§ 1151 for short bowel syndrome.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded the 
Veteran's claim in December 2007 for additional evidentiary 
development.  More specifically, the Board instructed the 
agency of original jurisdiction (AOJ) to attempt to obtain 
any available records pertaining to the Veteran's claim under 
the Federal Tort Claims Act (FTCA) regarding VA surgery in 
March 2003.  Any obtained records were to be associated with 
the Veteran's claims folder.

Additionally, the Board instructed the AOJ to obtain a VA 
medical opinion regarding whether the Veteran's short bowel 
syndrome, resulting from necrosis and resection, was an event 
not reasonably foreseeable.  After obtaining this opinion, 
the AOJ was to readjudicate the Veteran's claim.

The AOJ obtained the records pertaining to the Veteran's FTCA 
claim in September 2008.  See a September 16, 2008 letter 
from R.C.  Those records, along with evidence documenting a 
December 2008 FTCA Settlement Agreement, have been added to 
the Veteran's claims file.  The AOJ also obtained a VA 
medical opinion as to the foreseeability of the Veteran's 
short bowel syndrome in December 2008.  Finally, as noted 
above, the AOJ readjudicated the Veteran's claim in an April 
2009 SSOC. 



Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his claim in a letters from the 
VA dated November 6, 2003 and January 31, 2008, which 
specifically detailed the evidentiary requirements for 
compensation under 38 U.S.C.A. § 1151.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2003 and January 2008 letters, whereby the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would assist him with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  The Veteran was also advised in the letters 
that a VA examination would be provided if necessary to 
decide his claim.  With respect to private treatment records, 
the letters informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
Veteran was asked to complete this release so that VA could 
obtain private treatment records on his behalf.

The November 2003 letter further emphasized: "[Y]ou must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records, asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the January 2008 letter, page 4. 

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the January 2008 letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  



In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the above-referenced January 2008 letter.  In any 
event, because the Veteran's claim is being denied, elements 
(4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in March 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the January 2008 
letter, the Veteran was allowed the opportunity to present 
evidence and argument in response.  The Veteran's claim was 
readjudicated in the above-referenced April 2009 SSOC.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran testified before 
the undersigned in September 2006, and has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's extensive VA treatment records 
and FTCA records have been associated with the two box VA 
claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in May 2005, and VA medical opinions were 
obtained in January 2004, September 2004, and December 2008. 
 The reports of these opinions reflect that each examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the evaluations 
are adequate for rating purposes.              See 38 C.F.R. 
§ 4.2 (2009).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and he 
testified at a personal hearing which was chaired by the 
undersigned Veterans Law Judge in September 2006.  

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

38 U.S.C. § 1151

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 [such as this case, in which the 
Veteran's § 1151 claim was filed in April 2003] were amended.                
See 69 Fed. Reg. 46,426 (Aug. 3 2004) [codified as amended at 
38 C.F.R. § 3.361].  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.
 




Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2009).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2009).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2009).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
38 C.F.R. § 3.361(d)(1) (2009).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

Analysis

The Veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for short bowel syndrome, which he claims is 
a result of bladder surgery performed at a VA facility in 
March 2003.   

As was noted in the law and regulations section above, in 
order to substantiate a claim under 38 U.S.C. § 1151, the 
evidence must show that VA treatment caused additional 
disability, and that such was the result of either negligence 
or carelessness on the part of VA or an event not reasonably 
foreseeable.

Additional disability

With respect to the matter of additional disability, there is 
no question that the Veteran developed a bowel infection that 
caused short bowel syndrome subsequent to the March 2003 
bladder surgery.  Prior to the surgery, the Veteran did not 
have short bowel syndrome, although the evidence does show 
that he did manifest some bowel "abnormalities" that put 
the Veteran at a "higher risk for bowel complications 
relating to his surgery."  See Dr. A.D.'s May 2005 VA 
medical opinion, page 4.  

As reported by the January 2004 VA reviewer, Dr. J.C.P., 
within 48 hours of the surgery the Veteran had a complication 
of small bowel infarction.  His "ileal conduit became 
ischemic as did most of his small bowel."  Dr. J.C.P. 
pertinently concluded that the Veteran's "additional 
disability of short bowel syndrome, loss of his ileal 
conduit, is the result of his surgical care at the auspices 
of Portland VA."  See Dr. J.C.P.'s January 2004 VA medical 
opinion, page 1.  There is no medical evidence of record to 
the contrary.  The statutory requirement that additional 
disability be present is therefore met.

The question to be answered, then, is whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable.  

Carelessness, negligence, etc.

With respect to carelessness, negligence, etc. on the part of 
VA medical providers, Dr. J.C.P. reviewed the Veteran's 
entire claims file, and as noted above, concluded in January 
2004 that the Veteran's bowel disability was a result of his 
May 2003 surgical care.  Crucially, however, Dr. J.C.P. also 
concluded that "[t]he care rendered to this veteran was not 
negligent or substandard but rather . . . his resultant 
disability is an unfortunate consequence of know[n] 
complications of abdominal surgery in 60-year-old patient[s].  
See Dr. J.C.P.'s  January 2004 VA medical opinion, page 2.  

Dr. J.C.P.'s opinion is confirmed by the September 2004 VA 
examiner, Dr. A.D., who also indicated, after reviewing the 
Veteran's claims file, that he "did not find evidence that 
the veteran's bowel complications were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault on the part of the 
V.A.    . . . ."  Dr. A.D. stated that "the approach that 
was followed was not unreasonable."  Dr. A.D. concluded that 
there is "less than 50 percent probability that the 
veteran's short bowel syndrome is a result of negligence on 
the part of V.A. or of other medical errors."  

There are two opinions of record contrary to those of the 
January and September 2004 VA examiners.  The first is that 
of the Veteran's spouse, a certified nursing assistant, who 
stated that just after the Veteran's March 2003 surgery, she 
observed that the Veteran was having problems she thought 
were over and above the normal complications that one would 
expect.  See the September 2009 hearing transcript, page 26.  
The Veteran's spouse further stated that the infection 
occurring after the Veteran's surgery should have been 
identified earlier [the inference being that it could have 
been treated earlier with fewer complications].  Id., page 
25.  

The second opinion is that of C.J., a social worker at the 
Portland VAMC, who indicated in an April 26, 2003 statement 
that the Veteran "should be 100% [service connected] for 
this iatrogenic injury."  Indeed, C.J. filed this claim for 
compensation on the Veteran's behalf.  See the April 26, 2003 
Statement in Support of Claim by C.J.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability. 

Although not disparaging the qualifications of the Veteran's 
spouse, [see Goss v. Brown, 9 Vet. App. 109 (1996)], her 
qualifications as a nursing assistant are less impressive 
than those of the VA examiners, both of whom are physicians.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].   

Additionally, the Veteran's spouse did not offer any clinical 
rationale bases for her assertion.  Although she suggested 
that the infection should have been recognized and treated 
earlier by VA, she provided no clinical basis for that 
statement.  Nor did she specify that earlier treatment, if 
such was feasible, would have caused a better result.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].

Finally, her self interest as the Veteran's spouse renders 
her less than objective in medical matters involving her 
husband's potential monetary benefits from the government.  
See Pond v. West, 12 Vet. App. 341, 346 (1999) [the self 
interest of a claimant, including medical professionals, may 
affect the credibility of testimony].

There is no evidence that social worker C.F. has any medical 
training.  The opinion of C.F. contains no reasoning, and 
appears to be that of a non-medical advocate rather than a 
medical professional.  This opinion is entitled to no weight 
of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

Contrary to the assertions of the Veteran's representative 
[see the September 2006 hearing transcript, page 7], both the 
January and September 2004 VA examiners articulated the 
clinical bases for their negative conclusions, to include 
consideration of known complications of abdominal surgery, as 
well as the Veteran's age and his prior bowel problems.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].  The Board therefore 
finds these opinions to be highly probative.

To the extent the Veteran himself believes his post-surgery 
short bowel syndrome was due to negligence or carelessness on 
the part of VA, it is well settled that laypersons without 
medical training, such as the Veteran, are not qualified to 
render medical opinions regarding matters such as 
determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2008) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The Veteran's 
statements in this regard are accordingly lacking in 
probative value.

In  short, for reasons discussed above, the Board finds that 
the medical evidence against a finding of negligence 
outweighs that in favor [i.e., the medical opinion of the 
Veteran spouse, and the lay opinions of the Veteran and 
C.J.]. 

The Board recognizes that the Veteran was awarded $600,000 in 
a FTCA settlement regarding the care and treatment of his 
bladder cancer.  As noted on page two of the settlement 
stipulation, the compromise settlement "is in no way 
intended to be, and should not be construed as, an admission 
of liability or fault on the part of the United States, its 
agents, servants, or employees, and it is specifically denied 
that they are liable to the claimants."  See the December 
30, 2008 Stipulation for Compromise Settlement, page 2.  The 
Board does not place any probative weight on the fact that 
the Veteran's FTCA claim culminated in settlement in deciding 
this claim.  Nothing in the record indicates that an 
physician found any negligence of the part of VA in 
connection with the disputed surgery.

Accordingly, the Board finds that the Veteran's short bowel 
syndrome was not caused by VA negligence.

Foreseeability

With respect to whether the Veteran's short bowel syndrome 
was not reasonably foreseeable, Dr. J.C.P. specifically 
concluded in January 2004 that the Veteran's short bowel 
syndrome was a consequence of "know[n] complications of 
abdominal surgery in [a] 60-year-old patient."  See Dr. 
J.C.P.'s January 2004 VA medical opinion, page 2.  Dr. J.C.P. 
similarly  noted in his December 2008 VA medical opinion that 
"the claimed short bowel syndrome resulting from necrosis 
and resection was an event reasonably foreseeable and in fact 
is one that a reasonable healthcare provider would have 
considered to be a risk of the treatment provided in this 
particular patient."  See Dr. J.C.P.'s December 2008 VA 
medical opinion.  

Dr. A.D. stated in April 2004 that the Veteran's additional 
bowel disability was due to an event not reasonably 
foreseeable, but he offered no rationale explaining this 
conclusion.  Significantly, Dr. A.D. subsequently determined 
in May 2005 that the Veteran's post-surgery complications 
"were part of the expected risks of surgery involving the 
bladder, lymph nodes and bowel."  Dr. A.D. reasoned that 
"[t]here was specific bowel surgery in that an ileal conduit 
was being formed, so the small bowel was being severed," and 
that "the veteran was high-risk for bowel complications of 
the surgery because he had been having bowel problems 
previously . . . ."  See Dr. A.D.'s May 2005 VA medical 
opinion.  

There is no evidence of record to the contrary with respect 
to foreseeability.  The Veteran has had ample opportunity to 
secure medical evidence in his favor and submit the same to 
VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].

The Veteran has recently argued that "if the surgical 
procedures indicated by the informed consent form were 
followed then the veteran's bowel complications were due to 
an event not reasonably foreseeable . . ."  See the 
Veteran's March 12, 2008 Statement in Support of Claim.  The 
Board finds the Veteran's assertion to be without merit.  The 
Veteran has submitted a copy of his signed consent form which 
specifically indicates in lay terms that his bladder cancer 
would be treated by surgical procedure that would involve 
removing the Veteran's [cancerous] bladder, and replacing it 
with a piece of the small bowel.  See the March 17, 2003 
Consent Form.  The March 2003 consent form pertinently noted 
that the Veteran was counseled as to the "risks involved and 
expected results."  See Dr. A.D.'s March 2005 VA medical 
opinion; see also the March 17, 2003 Consent Form.  

Crucially, Dr. J.C.P. specifically addressed what a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures with respect 
to the Veteran's bladder cancer treatment.  Dr. J.C.P. noted 
that "[as] [p]art of the informed consent procedure for 
retroperitoneal lymph node dissections and small bowel and 
large bowel surgical procedures attendant to removal of 
malignancies, it is customary to warn patients about the 
possibility of needing a colostomy, [or] needing removal of 
other small or large bowel structures."  
Dr. J.C.P. pertinently indicated that the Veteran's 
"ischemic event causing his short bowel syndrome was 
undoubtedly related to the clostridium difficile infection[,] 
and infection is a normal part of disclosure in connection 
with informed consent procedures on abdominal surgery."  See 
Dr. J.C.P.'s December 2008 VA medical opinion.  

Further, Dr. A.D. stated in March 2005 that the Veteran's 
bowel complications were part of the "expected risks" of 
any surgery involving the bladder and bowel. 

In short, the Veteran was duly informed of the risks of the 
abdominal surgery that was performed to treat the Veteran's 
cancerous bladder in March 2003.  

To the extent the Veteran may be arguing that the removal of 
his prostate and spleen during the March 2003 surgery 
contributed to his bowel complications, the medical evidence 
of record demonstrates that this aspect of the surgery had no 
bearing on the development of his post-surgery bowel 
complications.  See the September 2004 and May 2005 medical 
opinions of Dr. A.D. [specifically noting in 2005 that the 
Veteran's bowel complications are "not in any way 
attributable to removal of the prostate or spleen"].  

Accordingly, the competent medical evidence of record 
indicates that the Veteran's short bowel syndrome, although 
regrettable, was a reasonably foreseeable event following the 
surgery to remove the cancerous bladder.  

Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151.  The competent medical evidence of record 
indicates that the Veteran's additional disability was not 
due to carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA or to an event not 
reasonably foreseeable.  The benefit sought on appeal is 
accordingly denied.




ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for short 
bowel syndrome is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


